Title: From George Washington to William Herbert, 30 August 1799
From: Washington, George
To: Herbert, William



Dear Sir,
Mount Vernon 30th Augt 1799

Although I have more than a sufficient deposit in the Bank of Alexandria to take up my note; yet, as I know also that there will be calls upon me that may not be conveniently answered without that aid; I have thought it advisable (as the 60 days has, or is about to expire) to renew it: and will thank you for taking the necessary steps to effect it accordingly. With very great esteem and regard—I am Dear Sir Your Most Obedt & Affecte Servant

Go: Washington

